Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-9, 11-12, 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200014947 A1-Abe et al (Hereinafter referred to as “ABE”), in further view
Regarding claim 1, Abe discloses a method of video encoding (Fig. 2) using at least one processor (Fig. 62), the method comprising:
obtaining a coding block corresponding to an input video ([0159]);
determining partitioning parameters based on the coding block ([0139], parameters that include a partition parameter); 
partitioning the coding block based on the partitioning parameters ([0139], wherein splitting the block is interpreted as obtaining the partitioned block);
encoding the input video based on the partitioned coding block ([0168]),
wherein the partitioned coding block is partitioned into a rectangular partition ([0518], partitioned into rectangular and non-rectangular) and at least one non-rectangular partition ([0139], non-rectangular shape; [0509]).
wherein the at least one non-rectangular partition is further partitioned into a plurality of rectangular partitions ([0511], wherein first partition having non-rectangular shape and second partition (further partitions) may not have a non-rectangular shape. While, Abe doesn’t explicitly state that the non-rectangular partitions is further partitioned into a plurality of rectangular partitions, one of ordinary skilled in the art would understand that it is obvious that the second partition has an expressly possibility of a rectangular partition).
Regarding claim 2, ABE discloses the method of claim 1, wherein the at least one non-rectangular partition comprises at least one L-shaped partition (Fig. 55).
Regarding claim 6, Abe discloses the method of claim 2, wherein the rectangular partition is a square partition ([0518], rectangular partition; [0173], square partition).
Regarding claim 8, Abe discloses the method of claim 1, wherein an aspect ratio of the at least one non-rectangular partition is equal to an aspect ratio of the partitioned coding block (SEE fig. 5, 9, 25, 55).
Regarding claim 9, Abe discloses the method of claim 1, wherein the rectangular partition is further partitioned based on at least one of binary tree partitioning, ternary tree partitioning, quad tree partitioning, or T-type partitioning ([0171], binary tree split).
Regarding claim 11, analysis are analogous to those presented for claim 1 and are applicable for claim 11, wherein at least one memory and processor ([0155])
Regarding claim 12, analysis are analogous to those presented for claim 2 and are applicable for claim 12.
Regarding claim 15, analysis are analogous to those presented for claim 6 and are applicable for claim 15.
Regarding claim 17, analysis are analogous to those presented for claim 8 and are applicable for claim 17.
Regarding claim 18, analysis are analogous to those presented for claim 9 and are applicable for claim 18.
Regarding claim 20, analysis are analogous to those presented for claim 1 and are applicable for claim 20.
Claims 3-5, 7, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200014947 A1-Abe et al (Hereinafter referred to as “ABE”), in view of US 20100310186 A1-Liu et al (Hereinafter referred to as “Liu”)
Regarding claim 3, Abe discloses the method of claim 2 (See claim 2), 
Abe fails to disclose in detail  wherein a length of a first side of the L-shaped partition is equal to a height of the partitioned coding block, wherein a length of a second side of the L-shaped partition is equal to a width of the partitioned coding block, wherein a length of a third side of the L-shaped partition is equal to half of the height of the partitioned coding block, wherein a length of a fourth side of the L-shaped partition is equal to half of the width of the partitioned coding block, wherein a length of a fifth side of the L-shaped partition is equal to the half of the height of the partitioned coding block, wherein a length of a sixth side of the L-shaped partition is equal to the half of the width of the partitioned coding block.
However, in the same field of endeavor, Liu discloses wherein a length of a first side of the L-shaped partition is equal to a height of the partitioned coding block (Fig. 5b and 5c, wherein right side of fig. 5c shows the length is equal to a height of the block), wherein a length of a second side of the L-shaped partition is equal to a width of the partitioned coding block (Fig. 5b and 5c shows the bottom having a length being equal to the block), wherein a length of a third side of the L-shaped partition is equal to half of the height of the partitioned coding block (Fig. 5b and 5c shows that the left side has a length half of the height of the block), wherein a length of a fourth side of the L-shaped partition is equal to half of the width of the partitioned coding block (Fig. 5b and 5c shows the top side being half the width), wherein a length of a fifth side of the L-shaped partition is equal to the half of the height of the partitioned coding block (Fig. 5b and 5c right side of the border of 4 partitioned block), wherein a length of a sixth side of the L-shaped partition is equal to the half of the width of the partitioned coding block (Fig 5b and 5c, bottom of the 4 split block).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Abe to disclose wherein a length of a first side of the L-shaped partition is equal to a height of the partitioned coding block, wherein a length of a second side of the L-shaped partition is equal to a width of the partitioned coding block, wherein a length of a third side of the L-shaped partition is equal to half of the height of the partitioned coding block, wherein a length of a fourth side of the L-shaped partition is equal to half of the width of the partitioned coding block, wherein a length of a fifth side of the L-shaped partition is equal to the half of the height of the partitioned coding block, wherein a length of a sixth side of the L-shaped partition is equal to the half of the width of the partitioned coding block as taught by Liu, to improve coding efficiency ([0016], Liu).
Regarding claim 4, Abe discloses the method of claim 2 (See claim 2),
Abe fails to disclose wherein the at least one L-shaped partition comprises two L-shaped partitions.
However, in the same field of endeavor, Liu discloses wherein the at least one L-shaped partition comprises two L-shaped partitions (Fig, 8).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Abe to disclose wherein the at least one L-shaped partition comprises two L-shaped partitions as taught by Liu, to improve coding efficiency ([0016], Liu)
Regarding claim 5, Abe discloses the method of claim 2 ( see claim 2), 
Abe fails to disclose wherein the at least one L-shaped partition comprises three L-shaped partitions.
However, in the same field of endeavor, Liu discloses wherein the at least one L-shaped partition comprises three L-shaped partitions (Fig. 9, 11, 17)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Abe to disclose wherein the at least one L-shaped partition comprises two L-shaped partitions as taught by Liu, to improve coding efficiency ([0016], Liu)
Regarding claim 7, Abe discloses the method of claim 6 (See claim 6),
 	Abe fails to disclose wherein a width of the square partition is equal to half of a width of the partitioned coding block, and wherein a height of the square partition is equal to half of a height of the partitioned coding block.
However,  in the same field of endeavor, Liu discloses wherein a width of the square partition is equal to half of a width of the partitioned coding block, and wherein a height of the square partition is equal to half of a height of the partitioned coding block (Fig 5D).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Abe to wherein a width of the square partition is equal to half of a width of the partitioned coding block, and wherein a height of the square partition is equal to half of a height of the partitioned coding block as taught by Liu, to improve coding efficiency ([0016], Liu)
Regarding claim 13, analysis are analogous to those presented for claim 3 and are applicable for claim 13.
Regarding claim 14, analysis are analogous to those presented for claim 4 and are applicable for claim 14
Regarding claim 16, analysis are analogous to those presented for claim 7 and are applicable for claim 16.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200014947 A1-Abe et al (Hereinafter referred to as “ABE”), in view of US 20190020888 A1-Liu et al (Hereinafter referred to as “Liu”).
Regarding claim 10, Abe discloses the method of claim 1, 
Abe fails to disclose wherein the at least one non-rectangular partition is further partitioned into a plurality of rectangular partitions.
However, in the same field of endeavor, Liu discloses wherein the at least one non-rectangular partition is further partitioned into a plurality of rectangular partitions (Fig 57B shows a non-rectangular partition further partitioned into squares which are rectangles).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Abe to disclose wherein the at least one L-shaped partition comprises two L-shaped partitions as taught by Liu, to improve coding efficiency ([0007], Liu)
Regarding claim 19, analysis are analogous to those presented for claim 10 and are applicable for claim 19.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487